Citation Nr: 1604567	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-34 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 28, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1967 to September 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2014 rating decisions of the RO in Detroit, Michigan. 

In November 2015, the Veteran provided testimony from Detroit, Michigan, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  For the entire initial rating period on appeal from March 28, 2012, 
service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, suspiciousness, and panic attacks that occur weekly or less often. 

2.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD.  



CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal from March 28, 2012, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Veteran's claim was filed as a Fully Developed Claim (FDC) pursuant to the Secretary of VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development by VA.  As part of the FDC process, a veteran is to submit all evidence relevant and pertinent to the claim.  However, under certain circumstances, additional development may still be required prior to adjudication of the claim.  This additional development may include obtaining additional records and/or providing a VA medical examination to the appellant.  See VA Form 
21-526EZ.  
In this case, the Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

VA also satisfied its duty to assist the Veteran in the development of the claim.  As part of participation in the expedited claims processing afforded to veterans who 
elect the FDC process, the Veteran agreed to submit all private treatment records relevant to the claim simultaneously with that claim and to adequately identify 
and authorize VA to obtain relevant medical records from a Federal facility. Specifically, the information and evidence that have been associated with the claims file includes the September 2012 VA examination report, the October 2013 and July 2014 notice of disagreements, and the November 2015 Board videoconference hearing transcript.  

Neither the Veteran, nor the representative, has indicated that relevant Federal medical records are missing from the file, nor have they indicated that there is any private medical evidence that is relevant and necessary for a fair adjudication of the claim.  On the March 2012 VA Form 21- 526EZ, the Veteran signed his name under the preprinted statement asserting that he had "enclosed all the information or evidence that will support my claim to include identifying records from Federal treating facilities, or I have no other information or evidence to give VA to support my claim."  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran received a VA examination in September 2012.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2012 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.
All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  Id.

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  Id.  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
50 percent disability rating assigned for the initial rating period from March 28, 2012.  See October 2013 notice of disagreement.  Specifically, at the November 2015 Board videoconference hearing, the Veteran testified he was easily angered, vulnerable to mood swings and panic attacks, and only trusted his wife.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from March 28, 2012, the weight of the competent and probative lay and medical evidence demonstrates that a higher initial disability rating in excess of 50 percent for service-connected PTSD is not warranted for any period on appeal as the Veteran's PTSD with has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, suspiciousness, and panic attacks that occur weekly or less often. 

The most relevant evidence consists of the Veteran's lay statements and November 2015 testimony, VA treatment records, and the VA examination report dated September 2012.  A July 2012 VA treatment note reflects the Veteran sought treatment for anxiety and depression, reported experiencing nightmares and flashbacks, and denied a past history of suicide attempt and/or any current suicidal or homicidal thoughts.  The VA examiner diagnosed PTSD and assigned a GAF of 45.  

The Veteran underwent a VA examination in September 2012.  The VA examiner noted that the Veteran was married, stayed in touch with family, recently participated in a golf league, worked for the post office for approximately 
30 years until retiring in 2004, and, thereafter, worked as a bus driver and supervisor for the city bus system until "fully retiring" in March 2012.  See September 2012 VA examination report.  On examination, the VA examiner also noted the Veteran to be alert and fully oriented, casually dressed, well groomed, and cooperative with generally organized thoughts.  A mental status examination revealed that the Veteran exhibited symptoms of depression, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss.  The September 2012 examination report reflects that the VA examiner did not discern any suicidal ideation, persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or space, the inability to establish and maintain effective relationships, impaired judgment and/or abstract thinking, obsessive rituals that interfere with routine activities, and/or near continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran reported overdosing on "pills" in the late 1970s.  The VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 53.  

An October 2013 notice of disagreement reflects the Veteran advanced experiencing symptoms of suicidal ideation, near continuous panic attacks, impaired impulse control, depression, and difficulty in adapting to stressful circumstances.  

A September 2014 Vet Center letter reflects a therapist noted that the Veteran had been attending group and individual counseling for over a year where he expressed struggles with social anxiety and depression.  The therapist at the Vet Center indicated that "reentering the workforce could exacerbate said symptoms and regress progress."  See September 2014 Vet Center letter.      

At the November 2015 Board hearing, the wife described the Veteran's "road rage" and unprovoked irritability that "comes and goes...maybe five or six times a week."  See November 2015 hearing transcript p. 8, 10.  

The November 2015 Board hearing transcript reflects the Veteran testified as to receiving mental health treatment approximately three times per month in addition to attending group meetings each Wednesday.  The Veteran also stated he only trusted his wife, was susceptible to mood swings, did not like to "go out" or socialize, had a recent panic attack, as well as a panic attack "about three weeks ago."  See November 2015 hearing transcript p. 20.  The Veteran also testified that he retired from the post office after approximately 30 years of employment, was currently receiving retirement benefits, and accepted post-retirement employment as a city bus driver in a "supervisory capacity" for approximately six or seven years.  See November 2015 hearing transcript.  The Veteran denied experiencing recurrent suicidal and/or homicidal thoughts.

Based on the above, the Board finds that, for the initial rating period from 
March 28, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, suspiciousness, and panic attacks that occur weekly or less often, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  Specifically, a review of the relevant lay and medical evidence, including the VA treatment records, the September 2012 VA examination report, and the November 2015 Board hearing transcript, does not reveal that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  The evidence does not show symptoms or impairment such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, or spatial disorientation.  

The September 2012 VA examination report reflects the Veteran reported to the VA examiner that he was married, stayed in touch with family members, and participated in a social golf league.  The September 2012 VA examination report also indicates the Veteran was alert and oriented, thought processes were logical, judgement was intact, with no discernable suicidal ideation or persistent delusions and/or hallucinations.  Further, while the Veteran reported a suicide attempt in the 1970s, the September 2012 VA examination report does not note any report of suicidal ideation, and the Veteran denied suicidal and homicidal ideation at the November 2015 Board hearing.  See November 2015 hearing transcript.  A September 2014 Vet Center letter reflects attendance at group and individual counseling for over a year.  

The Board also finds that GAF scores are also compatible with a 50 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The GAF of 53 assigned by the VA examiner in September 2012 demonstrates mild symptoms as evidenced by the Veteran's consistent and gainful employment, interpersonal relationships, and participation in community activities, like attending group therapy and joining a golf league.  Although a GAF score of 45 (indicative of serious symptoms) was noted in July 2012, it alone is not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes a GAF score of 53.  The same July 2012 VA treatment record that assigned a GAF 45 included findings of cooperative with logical and organized thoughts, normal speech, no hallucinations, memory deficiencies, and/or suicidal or homicidal ideations.  The September 2012 VA examination conducted just a few months later, which resulted in a GAF of 53 and findings consistent with a 50 percent rating, places the single lower GAF of 45 in context.  

While the evidence demonstrates suspiciousness and anger outbursts, the evidence of record during the period on appeal does not indicate that the Veteran's PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the November 2015 Board hearing transcript reflects the Veteran denied experiencing near constant panic attacks.  As such, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 50 percent rating from March 12, 2012.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 50 for service-connected PTSD any period on appeal.  Because the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.
Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 50 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, avoidance of crowds, suspiciousness, panic attacks that occur weekly or less often, and GAF scores of 45 and 53.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (PTSD).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks a TDIU based on service-connected PTSD rated as 50 percent disabling with a combined disability rating of 50 percent from March 28, 2012.
The Veteran contends generally that he has been unable to obtain or sustain any form of substantially gainful employment due to service-connected PTSD since January 2010.  Specifically, at the November 2015 Board videoconference hearing, the Veteran stated that he does not deal well with others.  See November 2015 hearing transcript.  In a July 2014 statement, the Veteran reported that the current severity of service-connected PTSD affected the ability to work.  In a September 2014 Vet Center letter, a therapist noted the Veteran's struggle with social anxiety and depression and indicated that "reentering the workforce could exacerbate said symptoms and regress progress."  See September 2014 Vet Center letter.      

Initially, the Board finds that only one service-connected disability of PTSD does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because the only service-connected disability is not rated at 60 percent or more.  For the entire rating period, the Veteran has only been service connected for PTSD, rated at 50 percent disabling for the period from March 28, 2012.  In cases of one service-connected disability, such as this, the schedular rating for the service-connected disability must be 60 percent or more to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD.  In the November 2013 VA Form 21-8940 the Veteran listed four years of high school and no additional training.  The Veteran's reported work history includes "U.S. Post Office - Supervisor of Operations" and a "driver/supervisor" 40 hours per week from January 2004 to January 2010.  See November 2013 VA Form 21-8940.   

During the September 2012 VA examination, as noted above, the Veteran reported he worked for the post office for approximately 30 years until retiring in 2004, and, after retirement, worked as a bus driver and supervisor for the city bus system until "fully retiring" in March 2012.  The Veteran also reported participation in a golf league and group therapy.  The VA examiner opined that the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 53.        

During the November 2015 Board hearing, the Veteran reported the inability to work because of non-service-connected sciatica, non-service-connected chronic obstructive pulmonary disease (COPD), and "I don't deal well with others."  See November 2015 hearing transcript.  The Veteran also testified that he retired from the post office after approximately 30 years of employment, was currently receiving retirement benefits, and accepted post-retirement employment as a city bus driver in a "supervisory capacity" for approximately six or seven years.  See November 2015 hearing transcript.  When asked if service-connected PTSD prevented the ability to work, the Veteran said, "I think I could probably go back to work."  See November 2015 Board hearing transcript p. 25.  Further, the Veteran specifically stated he was unable to work because of "balance problems" proximately due to sciatica, and "I really can't walk very well, I have COPD that is really cumbersome."  See November 2015 hearing transcript p. 24.

The weight of lay and medical evidence shows that the Veteran's service-connected PTSD has not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  The degree of occupation impairment caused by the PTSD has been analyzed in the 50 percent rating appeal issue.  The degree of occupational impairment is occupational and social impairment with reduced reliability and productivity, which is less than "total" occupational impairment.     Notably, no clinician has opined that the Veteran is unemployable due to 
service-connected PTSD.  Further, the evidence of record shows gainful employment through January 2010 when the Veteran decided to fully retire after approximately 36 years of work.  The Veteran has also attributed unemployability to COPD and sciatica, in part, neither of which are service-connected disabilities.  See November 2015 hearing transcript.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for referral for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal for a higher initial disability rating in excess of 50 percent for PTSD is denied.   

A TDIU is denied. 



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


